DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 8 – 12, 16, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0124054 to Yamase et al. (hereinafter referred to as Yamase) in view of US Patent Application Publication No. 2015/0090653 to Kotale et al. (hereinafter referred to as Kotale).
	In regard to claim 1, as shown in figures 3 – 5, Yamase discloses a filter apparatus (12) capable of being used to filter a stream of gas. The filter apparatus includes a head (20) and a bowl (22). The head (20) includes an inlet and an outlet (26, 28). As shown in figure 4, the head includes a first flow conduit (32) connected to one of the inlet and outlet, and a second flow conduit (30) connected to the other of the inlet and outlet. The first fluid conduit (32) can be considered to be defined, at least in part, by a chimney, as broadly recited in the claim. Yamase, however, does not show a chimney with an outer surface having a recess with an O-ring seal provided in the recess. Yamase provides an O-ring seal (92) in recess of the filter cartridge which forms a seal with an inner surface of the chimney. There is no evidence exactly how the seal is formed is critical. Having the recess on the chimney or the filter cartridge and having 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamase to include the O-ring seal in a recess on an outer surface of the chimney as this represents a mere rearrangement of parts that does not affect the function of the filter apparatus. 
	The filter apparatus includes a filter for filtering a gas flow through the filter apparatus which includes the bowl (22) and a filter cartridge (24). The bowl (22) is connectable to and sealable relative to the head (20) for containing the filter. As best shown in figure 5, the bowl (22) includes an opening defined by a rim. The filter cartridge (24) can be considered to support the filter. The filter cartridge (24) includes an upper part (82), a lower part (84), and a filter element (80) for filtering gas flowing through the filter apparatus. The filter cartridge (24) is a single unit and the upper part (82) can be considered to be joined to the lower part (84) by a connection so as to support the filter element (80). As shown in figures 3 – 5, the upper part includes an inner rim (not numbered) which defines an annular surface and an outer rim that is formed by the guide walls (94), which can be considered to be connected to the inner rim by a plurality of radially extending vanes. As discussed in paragraph [0096], the guide walls (94) form a bayonet type connection with the hooks (64) on the rim of the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bayonet connection in Yamase with a snap connection formed by including a male connector portion, or clips, in the guide walls as suggested by Kotale as this represents an equivalently known means in the art for forming a connection between a filter cartridge and a bowl. Yamase includes multiple guide walls and thus the combination would include a plurality of clips. In the 
	In regard to claim 5, like the guide (94) walls in Yamase, the plurality of clips in the combination would be equally distributed about the circumference of the outer rim. 
	In regard to claims 8 – 10, as shown in figures 3 – 5 of Yamase, the bowl (22) includes a plurality of attachment lugs (58) at an upper end thereof. The plurality of attachment lugs (58) are shown to be equally distributed about the circumference of the upper end of the bowl. At least one of the plurality of attachment lugs is shown to have an axial extension, and thus is considered to be capable of providing orientation control when attaching the bowl to the head. 
	In regard to claims 11 and 12, as shown in figures 3 – 5 of Yamase, an O-ring seal (66) is provided in a recess on an outer surface of the bowl, adjacent the rim. 
	In regard to claim 16, it is noted that the filter apparatus of Yamase and Kotale includes all of the required structural features and can be considered to form a “filter-regulator”, as broadly recited in the claim. Additionally, it is noted that Yamase discloses an embodiment (figure 13) that is a filter-regulator. 
	In regard to claim 17, as shown in the embodiment of figure 13 of Yamase, the head can be formed to include a regulator assembly. 
	In regard to claim 19, as shown in figure 13 of Yamase, the regulator assembly includes a valve pin (244), a valve body (250), a valve seat which is formed by a bottom surface of the main body (86), a valve spring (252), and a valve retainer which is formed in the retaining member (88). The valve pin (244) acts upon the valve body (250) to seal against the valve seat, wherein the valve is biased closed by the valve spring (252). 
.

Response to Arguments
Applicant's arguments filed October 14, 2021 have been fully considered but they are not persuasive.
	The examiner respectfully disagrees with applicant’s arguments (see pages 6 – 8 of the reply filed October 14, 2021) in regard to the patentability of claim 1. Applicant first argues that Yamase does not disclose or suggest the first fluid conduit to be defined, at least in part by a chimney. Applicant indicates that “90” in Yamase was considered a chimney. The examiner, however, cited the first fluid conduit (32) as defining a chimney. The conduit can be considered to form a vertical channel or pipe capable of conducting gas upward. As shown in figures 3 and 4, the portion of the filter element defining the through hole “90” has an outer surface with the sealing ring (92) located in a recess thereof. The examiner argued, there is no evidence exactly how the seal is formed is critical. Having the recess on the chimney or the filter cartridge and having the chimney radially inside or outside of the filter cartridge would not affect the ability of a seal to be formed. One of ordinary skill in the art would reasonably expect providing an O-ring seal in a recess on the outer surface of the chimney with a surface 
	It is not considered to be unexpected that the changing of arrangements would affect whether or not the seal would remain in the head or be disposed with the filter element. It is considered to be within the scope of a skilled artisan to form the sealing element to be retained in the head if replacement of the sealing element is not required with each filter change. 
	Applicant further argues that there is no stiction formed by the O-ring seal between the chimney and the cartridge. The examiner respectfully disagrees. As shown in figures 3 and 4, the O-ring (92) contacts the chimney and the filter cartridge to form a seal therebetween. This contact inherently forms stiction between the chimney and the filter cartridge. The stiction would be the same in the rearrangement of the O-ring to be located on the chimney. The bayonet arrangement in Yamase is formed between the bowl (22) and the filter cartridge (24), so that the cartridge is removed along with the bowl, which prevents stiction from keeping the filter cartridge from staying attached to the head. Kotale is merely used to teach that a bayonet arraignment and a snap connection are both equally known connection arrangements. The exact arrangement of the connection in Kotale is not considered to be relevant to the rejection. The bayonet connection in Yamase could predictably be substituted for a snap connection in the same manner the bayonet connection in the embodiment of figures 4 – 6 of Kotale is substituted for a snap connection in the embodiment of figures 1 – 3. It is noted that Kotale discloses a snap connection that can be reusable without breaking the snap fingers (172), see paragraph [0078]. 

Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to claims 18 and 20, the examiner generally agrees with applicant’s arguments. Yamase includes a shaft holder (250) in the filter cartridge, which retains the valve pin. There is no teaching or suggestion in Yamase for the valve pin to capable of being retained in the head when the bowl is disassembled from the head. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773